                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
                                UNITED STATES COURTHOUSE
                                   700 STEWART STREET
                                SEATTLE, WASHINGTON 98101


ROBERT S. LASNIK
 DISTRICT JUDGE                                                                   (206) 370-8810


                                        October 31, 2018


    Favian Valencia                               David W. Silke
    Sunlight Law, PLLC                            Gordon Rees Scully Mansukhani, LLP
    402 E. Yakima Avenue, Suite 730               701 5th Avenue, Suite 2100
    Yakima, WA 98901                              Seattle, WA 98104

   Delivered Via CM/ECF

          RE:    Jesse Wesley v. CBS Radio Services, Inc., et al., C18-466-RSL
                 Stipulated Motion for Entry of Protective Order


   Dear Counsel:

   On October 19, 2018, the Court received your proposed “Stipulated Protective Order.”
   Dkt. #15.

   Pursuant to Fed. R. Civ. P. 26(c), protective orders may be entered to protect confidential
   commercial information and/or to limit the scope of specific disclosures. Such protective
   orders may issue upon a showing of good cause.

   Although parties may agree on confidentiality among themselves, when they request that
   the Court be involved, the proposed order must be narrowly drawn, identifying both the
   type of information that is to be protected and, if not obvious, the reason such protection
   is warranted. The order must also comply with the applicable federal and local procedural
   rules.

   The agreed protective order submitted in this case is deficient in the following respects:

          The parties have not specified what documents and/or tangible things will
          constitute “Confidential material” in paragraph 2.
The agreed protective order received by the Court will remain lodged in the file, but will
not be entered. The parties may resubmit a proposed order if they remedy the deficiency
identified in this letter.


                                                 Sincerely,



                                                 A
                                                 Robert S. Lasnik
                                                 United States District Judge
